The election of Gbadiah Dickinson, returned a member from the town of Charlemont, was controverted byx Anson Mayhew and others, on the following grounds, stated in their petition : — 1. That one Enos Taylor, who had not been resident within the said town for six calendar months next preceding the election, was permitted to vote therein; and 2. *262That they had reason to believe, that an undue and improper influence had been exercised to induce Taylor and others to vote for Dickinson,
By a certificate of the town clerk of Charlemont, it appeared, that, at the election, the said Dickinson received ninety-two out of one hundred and thirty-two votes which were given in.
The committee on elections reported, that if the facts set forth in the petition were fully proved, they would have no tendency to impair the right of said Dickinson to his seat. The report was agreed to.1

 50 J. H. 38, 93.